Case 8:21-cv-00415-DOC-JDE Document 15 Filed 06/11/21 Page 1 of 1 Page ID #:125

                                                                      JS-6
   1
   2
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9       CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
  10
  11 LAUREN BARKER, an individual,              CASE NO. 8:21-cv-00415-DOC-JDE
  12              Plaintiff,                    Judge: Hon. David O. Carter
                                                Dept.: 9D
  13        vs.
  14 TARGET CORPORATION; and DOES               ORDER REMANDING CASE TO
     1 to 25, Inclusive,                        ORANGE COUNTY SUPERIOR
  15                                            COURT
                   Defendants.
  16
  17
                                                State Action Filed: Sept. 28, 2020
  18
  19        Having considered the stipulation between Plaintiff LAUREN BARKER and
  20 Defendant TARGET CORPORATION, and good cause appearing therefor:
  21        IT IS HEREBY ORDERED that this matter is hereby remanded to the
  22 Superior Court of California, County of Orange, due to an insufficient showing of
  23 damages to meet the $75,000.00 jurisdictional requirement as defined in 28 U.S.C
  24 §1332(a).
  25
  26 Dated: June 11, 2021                   ________________________________
  27                                        Hon. David O. Carter
                                            United States District Judge
  28

              ORDER REMANDING CASE TO ORANGE COUNTY SUPERIOR COURT
